Citation Nr: 0724695	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which service connection for hepatitis C 
was denied.

In April 2006, the Board issued a decision denying 
entitlement to service connection for hepatitis C.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (hereinafter, Court).  In May 2007, the 
Court granted a motion for joint remand to vacate and remand 
the April 2006 Board decision.

The case is now before the Board.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with hepatitis C that is etiologically related to 
his active service.


CONCLUSION OF LAW

Hepatitis C was incurred as a result of active service.  
38 U.S.C.A. §38 U.S.C.A. § 1110, 1113, 5103(a) 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran seeks entitlement to service connection for 
hepatitis C, and argues that he contracted the disease as the 
result of immunizations administered by pneumatic jet 
injectors during active service. 

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied is set forth in 38 
U.S.C.A. § 5107. A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records reflect that the veteran underwent 14 
immunizations and 4 sensitivity tests from August to October 
1968, just after he entered active service and when he stated 
he was at the recruitment station.  The veteran testified 
that these shots were administered by pneumatic jet 
injectors, and that everyone who received the shots that he 
saw had blood on their arms.  He further stated and testified 
that he had a self administered tattoo, had not engaged in 
drugs, and had not had an IV transfusion.  He testified that 
he had engaged in unprotected sex with his wife of 17 years 
who did not have hepatitis C.  

The medical evidence of record establishes that the veteran 
has been diagnosed with hepatitis C.  A VA examination report 
dated in April 2003 noted private medical records showed 
liver function tests were initially found to be abnormal in 
September 2001, and that subsequent testing including liver 
biopsy in 2002 that confirmed the presence of chronic 
hepatitis C.  The examiner opined that the transmission of 
hepatitis C through pneumatic injectors was possible, and 
observed that the veteran did not seem to have any other risk 
factors for acquiring hepatitis C.

In June 2007, the veteran's representative submitted the 
statement of a private medical expert, with waiver of review 
by the agency of original jurisdiction.  In pertinent part, 
the physician opined that the veteran's diagnosed hepatitis C 
was more likely than not contracted through the use of mass 
inoculations using jet air gun devices during his active 
service.  The physician noted his opinion was based on 
examination of the veteran, review of his medical records, 
and the physician's own training, experience, and research.  
With his opinion, the physician provided an extensive review 
of the medical literature, including experiments by the 
Center for Disease Control, discontinuation of the practice 
of using jet injectors for mass vaccinations in 1997 by the 
Department of Defense, and comments by the Director of VA 
National HIV and Hepatitis C Program Office.  The physician 
specified he had reviewed the veteran's entire claims folder, 
which was current up to October 2006.  Documentation from the 
Association of State Medical Board Executive Directors for 
the State of Arizona reveals the physician is a licensed M.D. 
and specializes in family practice.  The June 2007 opinion is 
considered highly probative.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999).  



There are no medical findings or opinions against a finding 
that the veteran's hepatitis C is the result of immunizations 
the veteran received during active service via pneumatic 
injectors.  Furthermore, the record presents no evidence 
demonstrating any risk factors for hepatitis C other than the 
mass inoculations by jet air gun devices.  

Service connection for hepatitis C as the result of active 
service is warranted.  


ORDER

Service connection for hepatitis C is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


